Case: 13-40406      Document: 00512539631         Page: 1    Date Filed: 02/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40406
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELADIO CRISPIN, also known as Eladio Crispin-Morones,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-382-1


Before REAVLEY, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Eladio Crispin raises an
argument that he concedes is foreclosed by United States v. Rodriguez, 711 F.3d
541, 562 n.28 (5th Cir.) (en banc), cert. denied, 134 S. Ct. 512 (2013), in which this
court held that the generic, contemporary definition of “sexual abuse of a minor” does
not include the age-differential requirement asserted. Accordingly, the unopposed
motion for summary disposition is GRANTED, and the judgment of the district court
is affirmed.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.